Citation Nr: 0421728	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  02-20 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for asthma.

2.  Entitlement to service connection for asthma.

3.  Entitlement to an increased evaluation for post-traumatic 
migraine headaches, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The veteran served on active duty from April 1972 to August 
1979.  

The issue of entitlement to service connection for bronchial 
asthma was previously denied by Department of Veterans 
Affairs (VA) rating decisions of January 1980, October 1990, 
and August 1993.  In a decision of October 1996, the Board of 
Veterans' Appeals (hereinafter Board) found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for bronchial asthma.  

The current matter comes before the Board on appeal from a 
rating decision of June 2001, by the St. Petersburg, Florida, 
Regional Office (RO), which determined that while new and 
material evidence had been received to reopen the veteran's 
claim for service connection for bronchial asthma, the claim 
remained denied on the merits. 

In the June 2001 rating action, the RO also denied a claim 
for a total disability rating based on individual 
unemployability (TDIU).  The veteran was notified of that 
determination, and of her procedural and appellate rights, by 
letter dated June 19, 2001.  The veteran has not submitted a 
notice of disagreement as to that determination and the issue 
has not been certified for appellate consideration.  
Therefore, that issue is not in appellate status and will not 
be addressed by the Board.  38 U.S.C.A. § 7105 (West 2002).  

Although the RO determined that new and material evidence had 
been submitted to warrant reopening the veteran's claim for 
service connection for bronchial asthma, the Board as the 
final fact finder within VA, must initially determine whether 
new and material evidence has been submitted regardless of 
the RO's actions.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001). 

The issue of entitlement to an increased rating for post-
traumatic migraine headaches is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  In a final decision dated in October 1996, the Board 
found that new and material evidence had not been submitted 
to warrant reopening the veteran's claim of entitlement to 
service connection for bronchial asthma.  

3.  Evidence added to the record since the October 1996 
decision includes VA medical records, testimony offered by 
the veteran, as well as lay and medical statements. This 
evidence bears directly and substantially upon the subject 
matter now under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

4.  The original rating of January 1980 reflects that asthma 
was not noted when the veteran was examined for service and 
that she was seen for asthma in September 1973, almost 1 1/2 
years after she entered service.

5.  There is no clear and unmistakable evidence that the 
veteran's asthma existed prior to service or that the asthma 
was not aggravated by service.


CONCLUSIONS OF LAW

1.  The October 1996 Board decision denying service 
connection for bronchial asthma is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2003).  

2.  New and material evidence has been received since the 
October 1996 Board decision sufficient to reopen the 
veteran's claim for service connection for bronchial asthma.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).  

3.  The veteran's asthma was incurred during her military 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.304, 3.306 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA.  On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The Board is granting the veteran's claim for 
service connection for bronchial asthma.  Hence, any failure 
to comply with VCAA requirements as to this issue would not 
be prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Legal Criteria.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

For the purposes of section 1110 of this title, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

VA General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 
(July 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
June 1, 2004).

A claim based on the same factual basis may not be 
considered.  38 C.F.R. § 20.1100 (2003).  The exception to 
this rule is 38 U.S.C.A. § 5108 (West 2002), which states, in 
part, that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim. 

Under 38 C.F.R. § 3.156(a) (effective for claims filed prior 
to August 29, 2001), "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears "directly and substantially" upon the specific 
matter under consideration.  Such evidence must be neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  This version is applicable in 
the veteran's case as the claim was filed prior to August 29, 
2001.  

Factual background.  As noted above, the veteran entered 
military service in April 1972.  The service medical records 
for the veteran are no longer associated with the veteran's 
claims folder.  However, the original rating decision of 
January 1980 reflects that she was seen for asthma in 
September 1973, at which time it was noted that the condition 
existed prior to service.  At her discharge examination in 
January 1979, the veteran gave a history of hay fever and 
asthma since childhood; no pertinent diagnosis was noted.  On 
the occasion of her initial VA examination in January 1980, 
it was noted that the veteran had a history of asthma during 
childhood and that she experienced asthmatic attacks during 
service.  It was also reported that the veteran continued to 
have attacks although on a less frequent basis than during 
her period of active duty.  

By a rating action of January 1980, the RO denied the 
veteran's claim for service connection for bronchial asthma; 
this decision was based on a finding that the condition 
preexisted service and was not found to have been aggravated 
by service.  

Received in February 1990 was a statement in support of claim 
(VA Form 21-4138), wherein the veteran sought to reopen her 
claim for service connection for bronchial asthma.  Submitted 
in support of her claim were treatment records, dated from 
June 1977 to April 1990, including private as well as VA 
treatment reports, which show that the veteran received 
treatment for several disabilities including asthma.  A 
pulmonary function laboratory report, dated in March 1990, 
reflects a diagnosis of asthma by history.  She was next seen 
in the pulmonary clinic in April 1990, at which time it was 
noted that she was doing well, with minimal shortness of 
breath with exercise.  The impression was mild airways 
obstruction.  A VA examination report, dated in August 1990, 
was negative for any complaints or findings of asthma.  

VA progress notes, dated from February 1990 to November 1991, 
and private treatment reports, dated from October 1979 to 
March 1992, reflect treatment primarily for an orthopedic 
disorder.

VA progress notes, dated from November 1991 to June 1993, 
show that the veteran received treatment for several 
disabilities, including bronchial asthma with symptoms of 
wheezing.  Treatment reports, dated in May and August 1992, 
reflect a diagnosis of bronchial asthma.  A November 1992 
treatment report indicates that the veteran was seen for 
follow up evaluation for asthma.  She reported increased 
wheezing since a change in the weather and seasonal 
allergies.  The assessment was asthmatic bronchitis, 
clinically stable.  

VA outpatient treatment reports, dated from July 1989 to 
January 1994, show that the veteran received treatment for 
several disabilities, including bronchial asthma.  The 
veteran was seen in August 1991, complaining of shortness of 
breath and pain on inspiration.  A November 1991 treatment 
report reflects a diagnosis of asthmatic bronchitis.  The 
veteran was admitted to an emergency room at a private 
hospital in February 1994, with acute exacerbation of asthma, 
manifested by an upper respiratory infection and bronchitis, 
with a nonproductive cough and shortness of breath; she had 
no chest pain.  Chest x-ray was negative.  The assessment was 
acute exacerbation of asthma, with history bronchitis, and 
R/O pneumonia.  VA progress notes dated from October 1994 to 
June 1995 reflect continued treatment for several 
disabilities, including asthma.  

In it's October 1996 decision, the Board denied the veteran's 
attempt to reopen her claim for service connection for 
bronchial asthma on the basis that the new evidence was not 
relevant and probative of whether the veteran's bronchial 
asthma was incurred in or aggravated by her active service.  
The Board concluded in its 1996 decision that while the new 
evidence showed current treatment for bronchial asthma, the 
evidence failed to provide any medical opinion which linked 
the veteran's bronchial asthma to her military service.  

The evidence received since the October 1996 decision 
essentially consists of VA progress notes dated from March 
1996 to May 1997; the report of a VA compensation examination 
in June 1997; VA outpatient treatment reports dated from June 
1996 to July 1997; a private medical statement from Rita 
Laracuente, M.D., dated in September 1998; VA progress notes 
dated from May 2000 to April 2001; a VA medical statement 
dated in August 2001; and a VA progress note dated in 
September 2001.

In the private medical statement from Dr. Rita Laracuente, 
dated in September 1998, the physician stated that the 
"asthma" the veteran had in childhood was diagnosed only on 
one occasion and she never received treatment.  Apparently, 
an out of town doctor gave that diagnosis and he never saw 
the veteran again and she never received treatment for asthma 
by that doctor or her family doctor.  The veteran indicated 
that she never considered this as a diagnosis because she 
never received treatment for it during her childhood.  Dr. 
Laracuente explained that she considered that explanation 
logical since the veteran never required medical attention 
for asthma until after she entered military service in April 
1972.  She also explained that asthma attacks are triggered 
by excessive exercise as what happens during the three months 
of physical training military people go through.  She 
indicated that the veteran's condition apparently continued 
to deteriorate from using the Tedral occasionally and now is 
requiring the use of Ipratopium etc.  Dr. Laracuente stated 
that this is very common with patients with bronchial asthma 
who tend to worsen with time, although some do improve.  Her 
diagnosis was bronchial asthma, of adult onset.

Also received was a statement from a doctor at the Orlando VA 
Healthcare Center, dated in August 2001, indicating that 
records revealed that the veteran was treated for asthma on 
several occasions and was even hospitalized for that 
condition.  The doctor was of the opinion that the veteran's 
asthma was aggravated while she was on active duty.  The 
doctor noted that the veteran's asthma tended to be affected 
by her duty station.  The impression was bronchial asthma, 
adult onset, aggravated by service.  Subsequently, in a VA 
progress note, dated in September 2001, another VA physician 
stated that the veteran had a history of asthma for the past 
28 years.  The physician noted that, while in the military, 
the veteran was assigned to hospital supply in the warehouse 
where she was responsible for unloading trucks; she also 
explained that this assignment involved heavy lifting and a 
lot of physical exertion, which resulted in episodes of 
shortness of breath and wheezing.  As a result, the veteran 
was treated in sick call on several occasions.  Therefore, 
the examiner opined that the work the veteran performed in 
service exacerbated her preexisting asthma condition.

Analysis.  The evidence received since the Board October 1996 
decision includes opinions from physicians indicating that 
the veteran's bronchial asthma began during her military 
service or was aggravated by such service.  This medical 
evidence constitutes new and material evidence, as it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  Accordingly, the Board concludes that the 
veteran has submitted evidence that is new and material, and 
the claim for bronchial asthma must be reopened.  

Having concluded that the claim on behalf of the veteran 
seeking service connection for bronchial asthma has been 
reopened, the Board must proceed with consideration of this 
claim on its merits.  

Unfortunately, the service medical records are no longer 
associated with the records assembled for appellate review.  
However, the available records establish that asthma was not 
noted when the veteran was examined for service and that she 
is entitled to the presumption of soundness.  VA General 
Counsel has held that to rebut the presumption of soundness, 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOPGPREC 3-2003 (July 2003).

In this case, there is no clear and unmistakable evidence 
that the veteran had asthma prior to service and there is no 
clear and unmistakable evidence that her asthma was not 
aggravated by service.  Accordingly, the presumption of 
soundness is not rebutted.  Asthma was first demonstrated 
while the veteran was in the military service and competent 
medical opinions link her current asthma to the in-service 
asthma.  In support of this conclusion, the Board relies upon 
the August 2001 opinion of the VA doctor at the Orlando 
Healthcare Center, who determined that her asthma was 
affected by her duty station and a September 2001 VA progress 
note by another VA examiner who explained that it was her 
opinion that the work the veteran performed in the warehouse 
in service exacerbated her asthma.  In view of the foregoing 
discussion, the Board concludes that service connection is 
warranted for asthma.


ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for bronchial asthma is 
reopened.  

Service connection for bronchial asthma is granted.  


REMAND

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  In this case, the 
veteran has not been duly apprised of the VCAA pertaining to 
her claim for a rating in excess of 10 percent for post-
traumatic migraine headaches.  

The veteran essentially contends that her service-connected 
headaches are more severe than reflected by the 10 percent 
rating currently assigned.  It is maintained that the 
assigned rating does not sufficiently reflect the severity of 
her symptoms.  The veteran maintains that her headaches have 
been so debilitating that she has missed work on numerous 
occasions.  

Service connection was initially granted for headaches in a 
rating action of July 1997, which assigned a 10 percent 
disability rating under Diagnostic Code 8100.  However, the 
June 2001 rating decision confirmed the veteran's 10 percent 
rating under Diagnostic Codes 8045 and 9304 of VA's Schedule 
for Rating Disabilities (38 C.F.R. Part 4).  Diagnostic Code 
8045 governs disability associated with brain disease due to 
trauma, and Diagnostic Code 9304 governs disability 
associated with dementia due to head trauma.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 (2003) and 38 C.F.R. § 4.130, 
Diagnostic Code 9304 (2003).  

Under Diagnostic Code 8045, purely neurological disabilities, 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., following trauma to the brain, will be rated 
under the diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code.  
Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma 
will be rated 10 percent disabling and no more under 
Diagnostic Code 9304.  The 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under Diagnostic Code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  38 C.F.R. § 4.124a; Diagnostic 
Code 8045 (2003).  

Under these circumstances, the Board finds that, in order to 
assess the rating it is necessary to make a finding as to 
whether the diagnosis of multi-infarct dementia is warranted.  
However, the record does not contain sufficient medical 
evidence to support a determination as to whether a diagnosis 
of multi-infarct dementia is warranted.  Diagnostic Code 
9304.  38 C.F.R. §§ 4.124a, 4.130, Diagnostic Codes 8045, 
9304 (2003).  Because a question pertaining to a medical 
diagnosis must be resolved on the basis of evidence produced 
by a competent medical expert, a remand is required to obtain 
additional medical evidence.  

Moreover, the "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  With respect to the veteran's claim for an increased 
disability rating for post-traumatic migraine headaches, the 
Board notes that the most recent VA examination was conducted 
in June 1997.  In light of the time that has elapsed since 
this examination, the Board is of the opinion that a new VA 
examination is in order in order to properly ascertain the 
current nature and severity of her headaches.  See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to her claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
her identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated her for her service-connected 
post-traumatic migraine headaches since 
January 1997.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for examination to determine the severity 
of her service-connected post-traumatic 
migraine headaches.  All indicated tests 
must be conducted.  The claims folder, as 
well as a copy of this REMAND, must be 
made available to the examiner prior to 
the requested examination.  Based on 
his/her review of the case, the examiner 
should opine whether the veteran is 
suffering from multi-infarct dementia 
associated with post-traumatic headaches.  
The examiner should identify all symptoms 
and impairment due to the service-
connected post-traumatic headaches.  
Moreover, the examiner should remark upon 
the impact of the service-connected 
headaches on the veteran's employment.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran in any way, she and her 
representative should be furnished a 
supplemental statement of the case.  This 
document should include detailed reasons 
and bases for the decision reached.  The 
veteran and her representative should be 
afforded the opportunity to respond 
thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until she receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



